189 F.2d 965
Gaylord J. EARNEY, Appellant,v.Clarence George OCHSNER.
No. 14343.
United States Court of Appeals Eighth Circuit.
May 11, 1951.

Appeal from the United States District Court for the District of Minnesota.
Charles F. Noonan and Dorsey, Colman, Barker, Scott & Barber, all of Minneapolis, Minn., for appellant.
Raymond Scallen, Minneapolis, Minn. and John R. Foley, Wabasha, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed without costs to either of parties, on stipulation of parties.